Exhibit Section CERTIFICATION The undersigned officer hereby certifies that, to the best of his knowledge, (1) the Annual Report on Form 10-K of COMFORCE Corporation for the year ended December 28, 2008 as to which this Certification is an exhibit fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)) and (2) the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of COMFORCE Corporation. Signed March 24, 2009 /s/ John C. Fanning John C. Fanning, Chairman and Chief Executive Officer
